ON REMAND
Before the Court En Banc, MARVIN, SEXTON, NORRIS, LINDSAY, HIGHTOWER, BROWN and WILLIAMS, JJ., and PRICE, J. Pro Tern. (VICTORY, J., recused).
hPER CURIAM.
As directed by order of the supreme court of June 24,1994, 641 So.2d 533, this case was submitted to this court en banc “for reconsideration” after a majority opinion of a five-judge rehearing panel had been rendered March 30, 1994, with two judges dissenting. The en banc panel convened in response to the supreme court order was comprised of eight judges, J. Victory having recused him*174self when the case was first docketed in this court, and with J.O.E. Price sitting pro tem in the judgeship vacated by the resignation of J. Carl E. Stewart.
The en banc panel of eight judges was evenly divided 4-4 and was not able to produce a majority opinion. Four judges, JJ. Sexton, Lindsay, Hightower and Price would adopt as a proposed en banc opinion the majority opinion of the five-judge panel rendered March 30, 1994, written by J. Sexton. Four judges, JJ. Marvin, Norris, Brown and Williams would adopt the opinion or result written as a proposed en banc opinion by J. Brown.
Copies of the prior opinions of this court in this case rendered by a majority of a three-judge panel and by a majority of a five-judge panel are entered into the appellate record. A copy of J. Brown’s proposed opinion to the en bane panel is also placed into the appellate record.
The delays for either litigant seeking further relief or review of any opinion of any panel of this court in this case begin to accrue, as the court rules and law provide, on the date this per curiam is rendered and mailed to the litigants.
SEXTON, J., dissents with written reasons.
LINDSAY, J., dissents for the reasons expressed by SEXTON, J.
HIGHTOWER, J., dissents for the reasons expressed by SEXTON, J.
MARVIN, C.J., concurs with written reasons to the PER CURIAM.